In a proceeding pursuant to Family Court Act article 10, the Rockland County Child Protective Services appeals from an order of the Family Court, Rockland County (Warren, J.), dated November 22, 1988, which, after a hearing, dismissed the petition for failure to make out a prima facie case.
Ordered that the order is affirmed, without costs or disbursements.
Between September 16 and October 11, 1988, a fact-finding hearing was held in Family Court, Rockland County, to determine the validity of allegations in an abuse petition brought by the Rockland County Child Protective Services against the *536respondents Rosalia M. and Felix M. for allegedly allowing their child, Victor S., to be sexually abused by his stepbrother. The court dismissed the petition for failure to show a prima facie case.
"A finding of neglect or abuse cannot be sustained in the absence of evidence that the parent or guardian knew or should reasonably have known that the child was in imminent danger of becoming a victim of sexual abuse or any other form of physical, emotional or mental impairment” (Matter of Sara X., 122 AD2d 795, 796; see also, Matter of Melissa U., 148 AD2d 862, 863). Upon a review of the record, we find that there was no evidence presented which would support the contention in the charging paragraph of the petition which states that the sexual abuse had occurred on "numerous occasions in the past year”. The evidence was likewise insufficient to show a knowing failure by the parents to protect the child. Bracken, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.